Citation Nr: 0523995	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from September 1979 
to November 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied a rating higher than 40 percent for 
urinary incontinence and an additional claim for a TDIU.  
The veteran initiated her appeal by filing a timely notice of 
disagreement (NOD) in August 2002.

Subsequently, in a decision issued in October 2002, the RO 
assigned a higher 60 percent rating for the urinary 
incontinence, retroactively effective from the date of 
receipt of the veteran's claim for an increased rating for 
this condition.  And pointing out that a 60 percent rating is 
the highest possible schedular evaluation for urinary 
incontinence, the RO determined that the October 2002 rating 
action constituted a grant of all benefits sought on appeal 
with respect to this claim.  The veteran perfected her appeal 
to the Board later in October 2002 by submitting a timely 
substantive appeal (VA Form 9), and the only issue she 
mentioned was her purported entitlement to a TDIU.  This also 
is the only issue her representative mentioned when more 
recently submitting statements in November 2002 (VA Form 646) 
and December 2002 (written brief presentation).  So this is 
the only issue currently before the Board.  38 C.F.R. 
§ 20.200 (2004).

In November 2003, the Board remanded the TDIU claim to the RO 
for further development and consideration.  Unfortunately, 
however, still further development of the evidence is 
required.  So, for the reasons discussed below, this claim is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.




REMAND

As previously mentioned, the Board remanded the veteran's 
TDIU claim to the RO in November 2003.  The Board realizes 
the RO attempted to comply with the remand directive to 
obtain a medical opinion concerning whether she is 
unemployable due to her service-connected disabilities 
(urinary incontinence and residuals of a total hysterectomy) 
and, therefore, entitled to a TDIU.  However, the Board also 
observes that when the mail sent to her was returned as 
undeliverable, the RO failed to attempt to ascertain the 
correct mailing address for her, and did not attempt to 
resend documents to the one address of record for which her 
mail was not returned as undeliverable.

Concerning this, records show the veteran has relocated 
several times since the Board's November 2003 remand.  A 
November 2003 Report of Contact indicates she called the RO 
with her new address in Pittsburgh, Pennsylvania.  In April 
2004 and October 2004, the RO mailed her a letter regarding 
the dates and times of her VA examinations to this address, 
but she failed to report as scheduled.  Other statements she 
submitted indicate her address was unchanged from the 
November 2003 Report of Contact, through at least September 
2004.

Nevertheless, in March 2005, when the RO mailed the veteran a 
copy of the supplemental statement of the case (SSOC) to this 
address, it was returned as undeliverable.  A Report of 
Contact indicates she had relocated to Arizona, and that a 
new address for her was obtained from her brother.  The SSOC 
was sent to the address provided by her brother later in 
March 2005, and was not returned as undeliverable.  But in 
May 2005, the veteran submitted a statement indicating she 
had moved around and had not received any correspondence.  
She provided another new address.  Another copy of the SSOC 
and additional correspondence from the RO were sent to that 
address, but all were returned as undeliverable.  Despite 
that, she continued to use that address in her written 
submissions.  And subsequent correspondence, in June 2005, 
was returned as undeliverable.



The Board realizes the veteran already has been twice 
scheduled for the requested VA examinations, in April and 
October 2004, and that she failed to report for either of 
them.  The RO made diligent efforts to locate her to apprise 
her of the date, time, and location of her examinations, 
etc., even sending her mail to various addresses.  However, 
in her September 2004 statement she informed the RO that she 
underwent coronary angiography, catheterization, and stent 
placement in June 2004.  And in May 2005, she submitted a 
statement indicating she had not received any correspondence 
from VA, as she had "moved around quite a bit."  So in the 
interest of due process, she should again be scheduled for VA 
gynecological and genitourinary examinations in order to 
determine whether her service-connected urinary incontinence 
and post-operative hysterectomy residuals render her unable 
to obtain or retain substantially gainful employment.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

It also is worth repeating, though, that the veteran has 
failed to report for several VA examinations, and the 
evidence in her claims file does not indicate that all of the 
letters informing her of these examination appointments were 
returned as undeliverable.  Some were not, so presumably she 
received them.  See, e.g., Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (where VA mails notice of denial of claim to 
the latest address of record, the presumption of 
administrative regularity attaches); YT v. Brown, 9 Vet. App. 
195, 199 (1996) (same rule applies to mailing of the 
statement of the case (SOC)).  And to rebut this presumption, 
there must be "clear evidence" to the contrary that either 
VA's regular mailing practices were not regular or they were 
not followed.  More precisely, in order to rebut this 
presumption the veteran must establish both that the mailing 
was returned as undeliverable and that there were other 
possible and plausible addresses to contact her.  See, e.g., 
Davis v. Principi, 17 Vet. App. 29 (2003); Woods v. Gober, 14 
214 (2000).



VA has a duty to assist the veteran in fully developing her 
claim, however, and therefore wants to afford her the benefit 
of the doubt that, due to her illness or several moves, she 
may not have received these notices of her scheduled 
examinations.  That said, the Board reiterates that "it is 
[her] burden ... to keep the VA apprised of [her] whereabouts.  
If [she] does not do so, there is no burden on the part of 
the VA . . . to find [her]."  See Hyson v. Brown, 5 vet. 
App. 262, 265 (1993).

So the RO should reschedule the veteran for the necessary VA 
examinations and mail notice of the examination appointments 
to both the address of record listed in the June 2005 
memorandum from the veteran's representative and to the 
address provided by the veteran's brother according to the 
March 2005 Report of Contact.  See Hyson, supra ("where a 
file discloses other possible and plausible addresses . . . 
an attempt should be made to locate [the veteran] at the 
alternate address[es] . . . .").  See also Davis v. 
Principi, 17 Vet. App. 29 (2003).

Also, when notifying the veteran of her rescheduled 
appointments for VA examinations, the RO should inform her of 
the consequences for failure to report.  According to 
38 C.F.R. § 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  But when the examination is scheduled in 
conjunction with any other original claim or a claim for 
increase, the situation at hand, the claim shall be 
disallowed.  See 38 C.F.R. § 3.655(b).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for another VA 
gynecological examination to ascertain 
the current severity and manifestations 
of her service-connected post-operative 
residuals of a total hysterectomy under 
the applicable rating criteria.  See 
38 C.F.R. § 4.116, Diagnostic Code 7618 
(2004).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
her complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected post-operative residuals of a 
total hysterectomy, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to her 
service-connected post-operative 
residuals of a total hysterectomy, 
including an opinion as to whether she 
is able to obtain or retain 
substantially gainful employment.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

2.  Schedule the veteran, as well, for 
another VA genitourinary examination to 
ascertain the current severity and 
manifestations of her service-connected 
urinary incontinence under the applicable 
rating criteria.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7542 (2004).  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating her complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected urinary incontinence, 
as opposed to symptoms referable to any 
nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to her 
service-connected urinary incontinence, 
including an opinion as to whether she 
is able to obtain or retain 
substantially gainful employment.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

* The claims file must be made available 
to the examiners for review of the 
veteran's pertinent medical history.  The 
examiners should be provided a full copy 
of this remand, and they are asked to 
indicate they have reviewed the claims 
folder.  

3.  When notifying the veteran of her VA 
examinations (the date, time, and 
location of them), also advise her that 
her failure to report for these scheduled 
examinations will have detrimental 
consequences to her pending claim for a 
TDIU.  See 38 C.F.R. § 3.655(b).



4.  Then readjudicate the veteran's TDIU 
claim in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to her satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
his current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

